                Case 3:19-cv-00119 Document 1 Filed 04/24/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

TRANSAMERICA PREMIER LIFE                          §
INSURANCE COMPANY,                                 §
                                                   §
         Plaintiff,                                §
                                                   §
v.                                                 §             Case No. 3:19-cv-00119
                                                   §
MIRIAM CARRILLO fka Miriam                         §
Hernandez, and NANDY DELGADO,                      §
                                                   §
         Defendants.                               §

           TRANSAMERICA’S ORIGINAL COMPLAINT FOR INTERPLEADER

         In accordance with Federal Rule of Civil Procedure 22, Transamerica Premier Life

Insurance Company, as the successor in interest to Monumental Life Insurance Company

(collectively, “Transamerica”), files this original complaint for interpleader seeking protection

from two adverse claims to the proceeds of an accidental death insurance policy insuring the life

of Raul Andres Riojas.

                                              PARTIES

         1.       Transamerica is an Iowa corporation with its principal place of business in Cedar

Rapids, Iowa.

         2.       Miriam Carrillo, formerly known as Miriam Hernandez, is an individual

domiciled in Texas. She may be served with process at 476 Judge Bean Circle, Clint, Texas

79836, or any other place where she may be found.

         3.       Nancy Delgado is an individual domiciled in Texas. She may be served with

process at 4319 Frankfort Avenue, El Paso, Texas 79903, or any other place where she may be

found.




TRANSAMERICA’S ORIGINAL COMPLAINT FOR INTERPLEADER – PAGE 1
              Case 3:19-cv-00119 Document 1 Filed 04/24/19 Page 2 of 5



                                 JURISDICTION AND VENUE

       4.      This Court has original jurisdiction over this civil action under 28 U.S.C.

§ 1332(a) because the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between citizens of different states.

       5.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to this claim occurred in El Paso County,

Texas. Venue is also proper in this judicial district under 28 U.S.C. § 1397 because one or more

of the defendants resides in El Paso County, Texas.

                                               FACTS

       6.      On October 27, 2009, Raul Andres Riojas enrolled in a group accidental death

insurance plan underwritten and administered by Transamerica providing coverage for himself

and his spouse in the amount of $100,000.

       7.      On his enrollment form, Riojas identified Miriam Hernandez, now known as

Miriam Carrillo, as his wife and designated her as the beneficiary of the policy.

       8.      Transamerica approved Riojas’s enrollment form and issued certificate number

13A08X4643 to Riojas.

       9.      Riojas died of a gunshot wound in Juarez, Mexico, on December 22, 2018.

       10.     The policy documents provide that in the event of the insured’s accidental death,

the proceeds of the policy are payable to the named beneficiary. Accordingly, Transamerica

provided a claim form to Carrillo, who submitted it and other documentation, including a death

certificate, to Transamerica.

       11.     On the claim form submitted by Carrillo, she identified herself as Riojas’s “ex-

spouse.”




TRANSAMERICA’S ORIGINAL COMPLAINT FOR INTERPLEADER – PAGE 2
                 Case 3:19-cv-00119 Document 1 Filed 04/24/19 Page 3 of 5



         12.      The death certificate submitted by Carrillo identified a different woman—Nancy

Delgado—as Riojas’s spouse at the time of his death.

         13.      On February 12, 2019, Transamerica requested a copy of Carrillo’s divorce

decree or agreement to determine if she remained a beneficiary under the terms of the policy.

         14.      On February 20, 2019, Carrillo responded that she does not have a divorce decree

or agreement because she was never legally married to Riojas.

         15.      On March 13, 2019, Transamerica sent separate letters to Carrillo and Delgado

advising each of them that they might have a claim to the proceeds.

                                    INTERPLEADER RELIEF

         16.      Rule 22 provides that “[p]ersons with claims that may expose a plaintiff to double

or multiple liability may be joined as defendants and required to interplead.” Fed. R. Civ. P.

22(a).

         17.      Transamerica has been placed on notice of two potentially adverse claimants to

the proceeds of the policy. One of the claimants, Carrillo, was originally identified as Riojas’s

wife and designated as the beneficiary of the policy, but Carrillo now states that she was never

legally married to Riojas. On the other hand, the death certificate identifies a different woman,

Delgado, as Riojas’s wife at the time of his death, but Delgado was never named as a beneficiary

of the policy.

         18.      Both Carrillo and Delgado arguably have colorable claims to the proceeds under

Texas law. Consequently, Transamerica has a real and reasonable fear of the possibility of

double or multiple liability with respect to payment of the policy proceeds. Based on the

conflicting information provided, Transamerica cannot determine whether Carrillo or Delgado

(or some other person) is the proper recipient of the proceeds.




TRANSAMERICA’S ORIGINAL COMPLAINT FOR INTERPLEADER – PAGE 3
              Case 3:19-cv-00119 Document 1 Filed 04/24/19 Page 4 of 5



       19.     Transamerica has been willing at all times to deliver the amount of the proceeds

to the person or persons who are entitled to receive them. Transamerica is an innocent

stakeholder and has not colluded with either defendant concerning the matters at issue in this

case. Transamerica has not been and will not be indemnified in any manner by either defendant.

Rather, Transamerica is filing this interpleader of its own free will to avoid double or multiple

liability and unnecessary litigation and costs. Transamerica is unconditionally ready to deposit

with the Court the policy proceeds, in the amount of $100,000, along with a refund of any

unused premium, and hereby offers to deposit these amounts into the registry of the Court

pending a judgment in this case.

       20.     Transamerica therefore requests that it be discharged and released of any and all

responsibility and liability to defendants and any other person or entity claiming a right or

interest in the benefits under the policy or otherwise with respect to the policy and its proceeds.

                               ATTORNEYS’ FEES AND COSTS

       21.     Because of the potentially adverse claims of defendants, Transamerica has had to

incur reasonable and necessary attorneys’ fees, costs, and expenses in bringing this action.

Transamerica alleges that it is entitled to recover its reasonable attorneys’ fees, costs, and

expenses incurred as a result of the necessity of these proceedings.

                                          CONCLUSION

       22.     Transamerica requests that each of defendants be cited to appear and answer

herein, presenting their respective claims to the policy proceeds, and that Transamerica receive

judgment as follows:




TRANSAMERICA’S ORIGINAL COMPLAINT FOR INTERPLEADER – PAGE 4
             Case 3:19-cv-00119 Document 1 Filed 04/24/19 Page 5 of 5



       (a)     Transamerica is released and discharged from any and all liability to defendants

and any other person or entity claiming ownership or an interest in the policy benefits or

otherwise with respect to the policy or policy proceeds;

       (b)     Transamerica have and recover its reasonable attorneys’ fees, together with all

costs of court and expenses incurred in this suit, with all such fees, costs, and expenses to be paid

out of the interpled funds before any award to the prevailing defendant; and

       (c)     any other relief to which Transamerica is justly entitled.

       Dated: April 24, 2019.


                                              Respectfully submitted,

                                                  /s/ Stephen R. Clarke
                                              Stephen R. Clarke
                                              State Bar No. 24069517
                                              LaCrecia Perkins
                                              State Bar No. 24091574
                                              WINSTEAD PC
                                              500 Winstead Building
                                              2728 N. Harwood Street
                                              Dallas, Texas 75201
                                              (214) 745-5400 phone
                                              (214) 745-5390 fax
                                              sclarke@winstead.com
                                              lperkins@winstead.com

                                              ATTORNEYS FOR PLAINTIFF
                                              TRANSAMERICA PREMIER LIFE
                                              INSURANCE COMPANY




TRANSAMERICA’S ORIGINAL COMPLAINT FOR INTERPLEADER – PAGE 5
